DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the exposed side wall and an adjacent side wall of the stack are aligned to form a substantially continuous side wall of the component carrier (in claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.




 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofmann EP 2 595 462 (hereinafter D1).
Regarding claim 1, D1 teaches a component carrier (10; figure 4), comprising: 

    PNG
    media_image1.png
    317
    707
    media_image1.png
    Greyscale

a stack comprising a plurality of electrically conductive layer structures (1 and 3; figure 4; par [0028] “caps 3 may be used which are specifically provided to perform supporting tasks, or, if required, also to provide an electric contact”) and/or electrically insulating layer structures (5; figure 4; see par [0004] “the devices of a circuit or subcircuit are surrounded by a frame of electrically insulating material”); and 
a component (2; figure 4) embedded in the stack; 
wherein at least a portion of a side wall (right side wall of 2) of the component is exposed (exposed in opening 7; figure 4); 
wherein the component (2) is embedded in the stack in such a manner that at least five surfaces (all the surfaces of 2, except the one facing opening 7) of the component are covered by the stack, wherein the component carrier is shaped as wherein the sidewall is parallel to a stacking direction (see label in figure 4) of the stack, along which the plurality of electrically conductive layer structures and/or electrically insulating layer structures are stacked (see figure 4).  

Regarding claim 2, D1 also teaches the component carrier according to claim 1, wherein the side wall of the component is exposed with regard to an environment (see par [0029]) of the component carrier.  

Regarding claim 4, D1 also teaches the component carrier according to claim 1, wherein an access recess (7; figure 4) in the stack exposing the side wall of the component extends from a lateral side wall (sidewall of 1; figure 4) of the stack up to the side wall of the component.  

Regarding claim 5, D1 also teaches the component carrier according to claim 1, wherein an access recess (7; figure 4) in the stack exposing the side wall of the component extends from one of two opposing main surfaces of the stack at least up to the component.  

Regarding claim 6, D1 also teaches the component carrier according to claim 4, wherein the access recess is a slit (slit of 7; figure 4) having a length in a direction extending parallel to the side wall (right side of 2; figure 4) of the component (2; figure 4), being larger than a width in a direction extending perpendicular to the side wall of the component.  

Regarding claim 7, D1 also teaches the component carrier according to claim 4, wherein the access recess (7; figure 4) is a blind hole (see figure 4) extending at least up to the component.  

Regarding claim 8, D1 also teaches the component carrier according to claim 6, wherein the component is an electronic component (2; figure 4). 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over D1.
Regarding claim 3, as mentioned above, D1 teaches the component carrier according to claim 1.
Even though, D1 does not teach wherein the exposed side wall (right side of 2; figure 4) and an adjacent side wall of the stack are aligned to form a substantially continuous side wall of the component carrier, however, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further adjust the sidewall of the stack of D1, such that the exposed side In re Stevens, 101 USPQ 284 (CCPA 1954).



				Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069.  The examiner can normally be reached on M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HUNG Q. DANG
Examiner
Art Unit 2835


/JAMES WU/Primary Examiner, Art Unit 2841